Exhibit 10.1
Execution Version
FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 30, 2009, by and among BELK, INC., a Delaware
corporation, (the “Company”), the Subsidiaries of the Company listed on the
signature pages hereto (the “Subsidiary Borrowers” and, together with the
Company, the “Borrowers”), the Lenders party to the Credit Agreement referenced
below (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (the “Administrative Agent”) for the Lenders.
STATEMENT OF PURPOSE
     The Borrowers, the Lenders and the Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of October 2, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
     The Borrowers have requested, and the Lenders and the Administrative Agent
have agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as specifically set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1 Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement.
     SECTION 2 Amendments. Subject to and in accordance with the terms and
conditions set forth herein, and effective on and after the Effective Date (as
defined below) the Administrative Agent and the Lenders hereby agree to amend
the Credit Agreement as follows:
     (a) New Definitions. Section 1.01 of the Credit Agreement is hereby amended
by adding the defined terms set forth below and on Schedule I in appropriate
alphabetical order:
     “First Amendment Effective Date” means March 30, 2009.
     “UCC” means the Uniform Commercial Code as in effect in the State of North
Carolina, as amended or modified from time to time.
     “2005 Senior Notes” means the $20,000,000 5.05% Senior Notes, Series A, due
July 12, 2012, the $100,000,000 5.31% Senior Notes, Series B, due July 12, 2015
and the $80,000,000 Floating Rate Senior Notes, Series C, due July 12, 2012
issued by the Borrowers in favor of certain purchasers pursuant to the Note
Purchase Agreement dated July 12, 2005 by and among the Borrowers and such
purchasers.
     “2007 Senior Notes” means the $125,000,000 6.20% Senior Notes, due
August 31, 2017, issued by the Borrowers in favor of certain purchasers pursuant
to the Note Purchase Agreement dated August 31, 2007 by and among the Borrowers
and such purchasers.

 



--------------------------------------------------------------------------------



 



     (b) Amendment to “Aggregate Commitment”. The definition of “Aggregate
Commitment” in Section 1.01 of the Credit Agreement is amended by adding the
following sentence to the end thereof:
On the First Amendment Effective Date, the Aggregate Commitment shall be
$675,000,000.
     (c) Amendment to “Fixed Charges”. The definition of “Fixed Charges” in
Section 1.01 of the Credit Agreement is amended and restated as follows:
     “Fixed Charges” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrowers and their
Subsidiaries in accordance with GAAP: (a) Interest Expense for such period and
(b) Rental Expense for such period.
     (d) Amendment to “New Lender”. The defined term “New Lender” in
Section 1.01 of the Credit Agreement is hereby deleted from the Credit
Agreement. In connection with such deletion, the phrase “, and each New Lender”
is deleted from the defined term “Lender” and the phrase “each such new Lender
or proposed New Lender ,” is deleted from the provision at the end of Section
14.9(g) of the Credit Agreement.
     (e) Amendment to “Revolving Credit Loans”. The definition of “Revolving
Credit Loan” in Section 1.01 of the Credit Agreement is amended and restated as
follows:
     “Revolving Credit Loans” means any revolving loan made to the Borrowers
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     (f) Amendment to “L/C Commitment”. Clause (a) in the definition of “L/C
Commitment” in Section 1.01 of the Credit Agreement is amended and restated as
follows:
(a) $200,000,000 and
     (g) Amendment to “Rental Expense”. The definition of “Rental Expense” in
Section 1.01 of the Credit Agreement is amended and restated as follows:
     “Rental Expense” means, for the period of four (4) consecutive fiscal
quarters ending on or prior to the applicable date, payments made pursuant to
all obligations of the Borrowers and their Subsidiaries under leases (other than
Capital Leases) of real property or personal property, whether now existing or
hereafter entered into; provided that (a) for any period during which any
acquisition permitted pursuant to the terms of Section 11.3(c) is consummated,
Rental Expense shall be adjusted to give effect to the consummation of such
other permitted acquisition on a pro forma basis in accordance with GAAP, as if
such acquisition occurred on the first day of such period, including, without
limitation, adjustments reflecting any non-recurring costs, extraordinary
expenses and expense savings calculated in a manner reasonably satisfactory to
the Administrative Agent and (b) Rental Expense shall exclude any amounts
required to be paid by any lessee (whether or not therein designated as rental
or additional rental) (i) which are on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges or

2



--------------------------------------------------------------------------------



 



(ii) which are based on profits, revenues or sales realized by such lessee from
the leased property or otherwise based on the performance of the lessee.
     (h) Amendment to “Revolving Credit Commitment”. The definition of
“Revolving Credit Commitment” in Section 1.01 of the Credit Agreement is amended
by adding the following sentence to the end thereof:
The Revolving Credit Commitment of all Revolving Credit Lenders on the First
Amendment Effective Date shall be $350,000,000.
     (i) Amendment to “Senior Notes”. The definition of “Senior Notes” in
Section 1.01 of the Credit Agreement is amended and restated as follows:
     “Senior Notes” means the 2005 Senior Notes and the 2007 Senior Notes.
     (j) Amendment to “Term Loan Commitment”. The definition of “Term Loan
Commitment” in Section 1.01 of the Credit Agreement is amended by adding the
following sentence to the end thereof:
The Term Loan Commitment of all Lenders on the First Amendment Effective Date
shall be $325,000,000.
     (k) Amendment to Section 2.7. Section 2.7 of the Credit Agreement is hereby
amended and restated as follows:
SECTION 2.7 [Intentionally Omitted.]
     (l) Amendment to Section 2.8. New clauses (h) and (i) are added to
Section 2.8 to the Credit Agreement as set forth on Schedule I attached hereto.
     (m) Amendment to Section 5.1(c). Subject to Schedule I, the Applicable
Margin table in Section 5.1(c) of the Credit Agreement is amended and restated
as set forth below:

                      Pricing Level   Leverage Ratio   LIBOR   Base Rate
I
  Greater than or equal to 4.00 to 1.00     3.00 %     2.00 %
II
  Greater than or equal to 3.75 to 1.00, but less than 4.00 to 1.00     2.25 %  
  1.25 %
III
  Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00     2.00 %  
  1.00 %
IV
  Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00     1.75 %  
  0.75 %
V
  Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00     1.50 %  
  0.50 %
VI
  Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00     1.25 %  
  0.25 %
VII
  Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00     1.00 %  
  0.0 %
VIII
  Less than 1.25 to 1.00     0.75 %     0.0 %

3



--------------------------------------------------------------------------------



 



     (n) Amendment to Section 5.3(a). The Commitment Fee table in Section 5.3(a)
of the Credit Agreement is amended and restated as follows:

              Pricing Level   Leverage Ratio   Commitment Fee
I
  Greater than or equal to 4.00 to 1.00     0.500 %
II
  Greater than or equal to 3.75 to 1.00, but less than 4.00 to 1.00     0.400 %
III
  Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00     0.350 %
IV
  Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00     0.300 %
V
  Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00     0.200 %
VI
  Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00     0.150 %
VII
  Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00     0.125 %
VIII
  Less than 1.25 to 1.00     0.100 %

     (o) Amendment to Section 9.15. A new Section 9.15 is added to the Credit
Agreement as set forth on Schedule I.
     (p) Amendment to Section 10.1. Section 10.1 of the Credit Agreement is
hereby amended and restated as follows
     SECTION 10.1 Leverage Ratio. As of any fiscal quarter end, permit the ratio
of (a) Adjusted Debt on such date to (b) EBITDAR for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date (the
“Leverage Ratio”) to be greater than Maximum Permitted Leverage Ratio. On the
First Amendment Effective Date, the Maximum Permitted Leverage Ratio will be
4.25 to 1.0.
     (q) Amendment to Section 10.2. The minimum permitted Fixed Charge Coverage
Ratio in Section 10.2 of the Credit Agreement is reduced from “2.00 to 1.00” to
“1.75 to 1.00”.
     (r) Amendment to Section 11.1(d). The Capitalized Lease basket in
Section 11.1(d) of the Credit Agreement is reduced from “$85,000,000” to
“$65,000,000”.
     (s) Amendment to Section 11.1(e). The purchase money Debt basket in
Section 11.1(e) of the Credit Agreement is reduced from “$75,000,000” to
“$50,000,000”.
     (t) Amendment to Section 11.1(l). The additional Debt basket in
Section 11.1(l) of the Credit Agreement is reduced from “$100,000,000” to
“$65,000,000”.
     (u) Amendment to Section 11.2. Section 11.2 of the Credit Agreement is
amended by (i) deleting “and” at the end of clause (f), (ii) replacing the “.”
with “; and” at the end of clause (g) and (iii) adding a new clause (h) as set
forth on Schedule I.
     (v) Amendment to Section 11.3(c)(iii). Section 11.3(c)(iii) of the Credit
Agreement is amended and restated as follows:

4



--------------------------------------------------------------------------------



 



(iii) the aggregate consideration (including cash and non-cash consideration,
whether in the form of earned-out payments or other deferred payments) and any
assumption of liabilities does not exceed the applicable maximum amount set
forth in the table below opposite the applicable Leverage Ratio without the
prior written consent of the Required Lenders:

                      Maximum Single   Maximum Aggregate Leverage Ratio  
Acquisition Amount   Acquisition Amount
(Deemed to be the higher of (1) the Leverage Ratio prior to giving effect to the
proposed acquisition and (2) the pro forma Leverage Ratio after giving effect to
the proposed acquisition)
               
Greater than or equal to 4.25 to 1.00
  $ 0.0     $ 0.0  
Greater than or equal to 4.00 to 1.00, but less than 4.25 to 1.00
  $ 25,000,000     $ 50,000,000  
Greater than or equal to 3.25 to 1.00, but less than 4.00 to 1.00
  $ 25,000,000     $ 100,000,000  
Less than 3.25 to 1.00
  $ 75,000,000     $ 250,000,000  

“Maximum Aggregate Acquisition Amount” means the aggregate amount for all
acquisitions (including the proposed acquisition) from the Closing Date through
the later of (x) the Revolving Credit Termination Date or (y) the Term Loan
Termination Date.
No Default or Event of Default shall be deemed to arise under this clause (iii)
as a result of an increase in the Leverage Ratio (resulting in a corresponding
decrease in the maximum permitted acquisition amounts) with respect to any
acquisition consummated prior to such change in Leverage Ratio, so long as at
the time such acquisition was consummated, it was permitted in accordance with
this Section 11.3.
     (w) Amendment to Section 11.6. Sections 11.6(c) and (d) of the Credit
Agreement are amended and restated as follows:
     (c) any Borrower or any Subsidiary may pay any other dividends or
distributions not otherwise permitted by this Section 11.6; provided that
(i) the aggregate of all dividends and distributions permitted by this paragraph
(c) during any Fiscal Year shall not exceed the maximum amount set forth below
in the table below opposite the applicable Leverage Ratio, (ii) there shall be
no outstanding Revolving Credit Loans and Revolving Credit Loans shall not be
used (directly or indirectly) to make such dividends and distributions under
this paragraph (c), (iii) dividends and distributions may only be paid annually
on a payment date that is consistent with past practices and (iv) no Default or
Event of Default shall have occurred and be continuing both before and after
giving effect to such dividends and distributions under this paragraph (c); and

5



--------------------------------------------------------------------------------



 



              Maximum Amount of Dividends and Leverage Ratio   Distributions
Greater than or equal to 4.00 to 1.00
  $ 10,000,000  
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
  $ 20,000,000  
Less than 3.50 to 1.00
  5% of the Net Worth of such Borrower or such Subsidiary for such Fiscal Year

No Default or Event of Default shall be deemed to arise under this paragraph (c)
as a result of an increase in the Leverage Ratio (resulting in a corresponding
decrease in the maximum permitted dividend and distribution amount) with respect
to the payment of any dividend or distribution actually paid during any prior
Fiscal Year(s) as a result of such change in Leverage Ratio, so long as at the
time such dividend or other distribution was paid, it was permitted in
accordance with this Section 11.6.
     (d) the Company may purchase, redeem, retire or otherwise acquire, directly
or indirectly shares of its capital stock in an amount not to exceed (i) the
maximum amount, set forth below in the table below opposite the applicable
Leverage Ratio, in the aggregate during any consecutive twelve (12) month period
and (ii) $250,000,000 in the aggregate during the term of this Agreement;
provided that (A) no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such purchase, redemption,
retirement or acquisition under this paragraph (d) and (B) there shall be no
outstanding Revolving Credit Loans and Revolving Credit Loans shall not be used
(directly or indirectly) to make such purchase, redemption, retirement or
acquisition under this paragraph (d).

              Maximum Amount Stock Purchases,     Redemptions, Retirements or
other Leverage Ratio   Acquisitions of Capital Stock
Greater than or equal to 4.00 to 1.00
  $ 10,000,000  
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
  $ 20,000,000  
Less than 3.50 to 1.00
  $ 75,000,000  

No Default or Event of Default shall be deemed to arise under this paragraph (d)
as a result of an increase in the Leverage Ratio (resulting in a corresponding
decrease in the maximum permitted capital stock purchases, redemptions,
retirements or other acquisitions) with respect to any such purchase,
redemption, retirement or other acquisition actually consummated prior to such
change in Leverage Ratio, so long as at the time such purchase, redemption,
retirement or other acquisition of capital stock was paid, it was permitted in
accordance with this Section 11.6.

6



--------------------------------------------------------------------------------



 



     (x) Amendment to Section 11.13. A new Section 11.13 is added to the Credit
Agreement as set forth on Schedule I.
     (y) Amendment to Certain Schedules. Schedules 7.1(a) and (b) to the Credit
Agreement are amended and restated as attached hereto as Schedule II.
     SECTION 3 Waiver. The Lenders hereby waive any Default that may have
resulted under Section 12.1(e) as a result of the Borrowers’ failure to comply
with Section 9.11 in connection with the formation of Belk Ecommerce LLC on
June 3, 2008.
     SECTION 4 Effectiveness. This Amendment shall become effective on the date
upon which each of the following conditions is satisfied (such date, the
“Effective Date”):
     (a) This Amendment. The Administrative Agent shall have received
counterparts of this Amendment duly executed by each of the Borrowers, the
Administrative Agent and Lenders constituting Required Lenders.
     (b) Utilization of Certain Baskets. Attached hereto as Schedule III are
utilizations and available amounts, as of the First Amendment Effective Date
after giving effect to all transactions contemplated by this Amendment to occur
on such date, with respect to each of the permitted additional amounts (i.e.,
baskets) set forth in Sections 11.1(d), 11.1(e), 11.1(l), 11.3(c) and 11.5(g).
     (c) Joinder Agreement. The Administrative Agent shall have received a
Joinder Agreement, a favorable legal opinion and such other documents and
closing certificates requested by the Administrative Agent with respect to Belk
Ecommerce LLC.
     (d) Senior Notes. (i) The 2005 Senior Notes shall not have been amended,
restated, supplemented or otherwise modified since the Closing Date and (ii) the
2007 Senior Notes shall not have been amended, restated, supplemented or
otherwise modified since the issuance thereof.
     (e) Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender (including Wachovia Bank, National Association)
consenting to this Amendment, an amendment fee in an amount equal to 0.25% of
each such consenting Lender’s Aggregate Commitment.
     (f) Fees and Expenses. the Administrative Agent shall have been reimbursed
for all fees (including, without limitation, the fees set forth in that certain
letter agreement dated as of March 24, 2009 (as amended, restated, supplemented
or otherwise modified) between Wachovia Capital Markets, LLC and the Company)
and out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent.
     (g) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Borrowers addressed to the Administrative
Agent and the Lenders (and providing for reliance with respect to the Borrowers,
the Loan Documents and such other matters as the Lenders shall request, which
opinion shall expressly state that the successors and assigns of the Lenders may
rely on such opinion

7



--------------------------------------------------------------------------------



 



     (h) Other Documents. The Administrative Agent shall have received any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Amendment.
     SECTION 5 Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with any Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, “hereof” or other words of
like import) and in any Loan Document to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as modified hereby.
     SECTION 6 Representations and Warranties. Each Borrower represents and
warrants that (a) it has the corporate power and authority to make, deliver and
perform this Amendment, (b) it has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Amendment, (c) this
Amendment has been duly executed and delivered on behalf of such Borrower,
(d) this Amendment constitutes a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (e) each of the
representations and warranties made by such Borrower in or pursuant to the Loan
Documents is true and correct on and as of the date hereof as if made on and as
of the date hereof, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date and (f) no Default or Event of Default has occurred and is
continuing as of the date hereof or after giving effect hereto.
     SECTION 7 Acknowledgement and Reaffirmation. By its execution hereof, each
Borrower hereby expressly (a) consents to this Amendment, (b) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement and the other Loan Documents to which it is a
party and (c) acknowledges that its respective covenants, representations,
warranties and other obligations set forth in the Credit Agreement and the other
Loan Documents to which it is a party remain in full force and effect.
     SECTION 8 Costs and Expenses. The Borrowers agree to pay in accordance with
Section 14.2 of the Credit Agreement all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder.
     SECTION 9 Execution in Counterparts. This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature

8



--------------------------------------------------------------------------------



 



page of this Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
     SECTION 10 Governing Law. This Amendment shall be governed by, construed
and enforced in accordance with the laws of the State of North Carolina, without
reference to the conflicts or choice of law principles thereof.
     SECTION 11 Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
     SECTION 12 Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties and their respective heirs, beneficiaries,
successors and permitted assigns.
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



Execution Version
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

              BORROWERS:   BELK, INC.    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK ADMINISTRATION COMPANY    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK STORES SERVICES, INC.    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                THE BELK CENTER, INC.    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK ACCOUNTS RECEIVABLE LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    

1



--------------------------------------------------------------------------------



 



                  BELK STORES OF VIRGINIA LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK GIFT CARD COMPANY LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK MERCHANDISING, LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK TEXAS HOLDINGS LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    
 
                BELK DEPARTMENT STORES LP (f/k/a
Belk Texas LP)    

                          By: Belk, Inc., its General Partner    
 
               
 
      By:        
 
               
 
      Name:   Brian T. Marley    
 
      Title:   Executive Vice President    

                  BELK ECOMMERCE LLC    
 
           
 
  By:        
 
           
 
  Name:   Brian T. Marley    
 
  Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT AND LENDERS:   WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BRANCH BANKING AND TRUST COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SUNTRUST BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                REGIONS BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                JPMORGAN CHASE BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  RBC BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CAROLINA FIRST BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                FIFTH THIRD BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 